DETAILED ACTION
	The current Office Action is in response to the papers submitted 09/21/2020.  Claims 1 – 20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 7, 10 - 11, 14, and 19 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 – 7 make reference that their base claims are method claims.  Claims 2 – 7 all dependent in some manner from claim 1 which is a physical storage device.  This makes the scope of claims 2 – 7 indefinite since it is unclear if the claims are supposed to be considered method or device claims.  For examination it will be assumed claims 2 – 7 are device claims since base claim 1 is a device claim.
Claim 3 recites the limitation "the first physical storage device" in lines 2 - 3.  There is no previous mention of a first physical storage device in the claim or any base claim.  There is insufficient antecedent basis for this limitation in the claim.  For examination the first physical storage device will be interpreted as the physical storage device from claim 1.  
Claim 4 contains the acronym “LSU” in multiple places without an explanation as to what LSU stands for.  This makes the claim indefinite.  The specification indications one such definition of LSU is logical storage unit.  For examination the LSU in the claims will be interpreted as logical storage unit.
The term “may” in claim 5 is a relative term which renders the claim indefinite. The term “may” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the entry actually specifies a location and length or if it specifies something else.  The use of the term “may” indicate the entry can specify a location and length but does not actually have to and it can actually specify something else.  This renders the claim indefinite.
Claim 14 is worded as the method of claim 8.  Claim 8 is not a method it is a system claims.  This makes the scope of claim 14 indefinite since it is unclear if claim 14 is meant to be a method or system claim.
Claims 19 – 20 are computer-readable media based on claim 8.  Claim 8 is a system claim though not a computer-readable media claim.  This makes the scope of claims 19-20 indefinite.  For examination it will be assumed that claims 19-20 are dependent on claim 15 which is an independent containing computer-readable media.
All remaining claims are rejected for containing similar limitations rejected above or for being dependent on rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 – 6, 8, 11 – 13, 15, and 18 -19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (Pub. No.: US 2014/0181369) referred to as Horn in view of Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Zhao et al. (Pat 10,642,520) referred to as Zhao.
Regarding claim 1, Horn teaches for a physical storage device [120, Fig 1] including a first portion [150, Fig 1] designated for dynamically compressed data and a second portion [160, Fig 1], wherein data in the first portion is initially uncompressed [132, Fig 1; Fig 3; 402 and 404, Fig 4; Paragraph 0019 - 0021; The user data is first uncompressed before it is compressed dynamically as needed.  The flow charts indicate that use of executable code that is stored in memory and executed to perform the functions in the flow charts], a method of comprising:
determining an amount of data written [206, Fig 2; Paragraph 0018; The ration takes into account both read and write amount of data];
determining whether to increase over-provisioning for the physical storage device based on the amount of data written [408, Fig 4; Paragraphs 0022 and 0025; The decision to increase over provisioning is based on the compression rate decreasing indicates the amount of data written is increasing]; and 
if it is determined to increase the over-provisioning, compressing data in the first portion [150, Fig 1], resulting in one or more unused sub-portions of the first portion [150, Fig 1] and use of the one or more unused sub-portions for over-provisioning [Fig 3; 408 and 410, Fig 4; Paragraphs 0022 and 0025; MPEP 2111.04(II); Some or all of the unused space created by the compression is used to increase the amount of over provisioned memory.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of determining to increase the over-provisioning which may not occur].
However, Horn may not specifically disclose the limitations of the second portion designated for compressed data, determining a current write rate for the physical device, and determining to perform an operation based on the write rate.
Jin teaches the second portion designated for compressed data [422 and 444, Fig 4; 2726 and 2735, Fig 27].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jin in Horn, because data efficiently via compression while minimizing the deterioration of response performance to the high level device caused by compression in the prior art [Paragraphs 0005 – 0007].
However, Horn in view of Jin may not specifically disclose the limitations of determining a current write rate for the physical device, and determining to perform an operation based on the write rate.
Zhao discloses determining a current write rate for the physical device, and determining to perform an operation based on the write rate [818, Fig 8; Column 7, Lines 58 – 67; Column 8, Lines 1 – 5; The write speed is a rate that is used to determine to perform a compression operation].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhao in Horn in view of Jin, because it increases efficiency by preserving a sorting capability when compressing data [Column 7, Lines 58 – 67; Column 8, Lines 1 – 5].
With regard to claim 4, Horn teaches the first portion [150, Fig 1] corresponds to a plurality of tracks of one or more LSUs [Paragraphs 0014 – 0016;  The logical blocks are tracks and the pages that make up the logical blocks are the LSUs], 
wherein, for each of the plurality of tracks [Paragraphs 0014 – 0016;  The logical blocks are LSUs and the pages that make up the logical blocks are the tracks], a data structure for the LSU of the track [Paragraphs 0014 – 0016;  The logical blocks are LSUs and the pages that make up the logical blocks are the tracks] includes an entry specifying that the track is included in the first data portion [150, Fig 1; Paragraphs 0014 – 0016; The logical structure that defines each LSU including the address information indicates where the LSU is stored] designated for dynamically compressed data [132, Fig 1; Fig 3; 402 and 404, Fig 4; Paragraph 0019 - 0021; The user data is first uncompressed before it is compressed dynamically as needed].
With regard to claim 5, Horn teaches for each of the plurality of tracks [Paragraphs 0014 – 0016;  The logical blocks are tracks and the pages that make up the logical blocks are the LSUs], the entry in the data structure may specify a location of the track within the first portion [150, Fig 1; [150, Fig 1; Paragraphs 0014 – 0016; The logical structure that defines each LSU including the address information indicates where the LSU and track is stored], and wherein the method further comprises:
for each of the plurality of tracks, updating the entry in the data structure for the LSU of the track in response to the compression of the data portion to reflect a reduced length of the track [Figs 3 - 4; Paragraphs 0019 – 0025; The compression shows that the data after compression takes up less space and some data is moved due to the change in size.  This movement of data would be reflected in the address of where data is now stored to reflect that the size of data is reduced].
Jin discloses the data structure map specify a length [Paragraphs 0132 – 0133; Size/length metadata is maintained for data entries before and after compression to show the results of the compression].
With regard to claim 6, Horn teaches determining an endurance increase factor,
wherein determining whether to increase the over-provisioning for the physical storage device is based at least in part on the endurance increase factor [200, Fig 2; Fig 3; 408 and 410, Fig 4; Paragraphs 0018 – 0025; The over provisioning parameters are endurance factors that the system uses to determine to increase over provisioning or not in order to increase the endurance of the memory].
Claims 8, 11 – 13, 15, 18 - 19 are corresponding system and physical storage device claims of claims 1 and 4 - 6 and are thus rejected using the same prior art and similar reasoning.

Claim(s) 2 – 3, 7, 9 – 10, 14, 16 – 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn (Pub. No.: US 2014/0181369) referred to as Horn in view of Jin et al. (Pub. No.: US 2014/0143517) referred to as Jin in view of Zhao et al. (Pat 10,642,520) referred to as Zhao as applied to claims 1, 8, and 15 respectively above, and further in view of Dalmatov (Pub. No.: US 2017/0285973) referred to as Dalmatov.
With regard to claim 2, Horn teaches determining whether to increase the over-provisioning [408, Fig 4; Paragraphs 0022 and 0025; The decision to increase over provisioning is based on the compression rate decreasing indicates the amount of data written is increasing] includes: 
determining whether to increase the over-provisioning based at least in part on one or more parameters if the first portion is compressed [150, Fig 1; Fig 3; 410, Fig 4; Paragraphs 0021 – 0025; Based on one or more parameters a decision is made to increase or not the over provisioned space of the memory based on how much space is freed by the compression]. 
However, Horn in view of Jin in view of Zhao my not specifically disclose the limitations of determining an adjusted write rate that would enable the physical storage device to endure until a predefined endurance date and determining whether to increase the over-provisioning based at least in part on the adjusted write rate and an estimated decrease in write rate to the physical storage device.
Dalmatov discloses determining an adjusted write rate that would enable the physical storage device to endure until a predefined endurance date and determining whether to increase the over-provisioning based at least in part on the adjusted write rate and an estimated decrease in write rate to the physical storage device [Paragraphs 0022 and 0026; The slowed number of writes is the adjusted write rate that would enable the storage to endure to the intended use data.  Deciding to perform over-provision is based on determining the slowed write rate which is a decrease in the write rate.  The adjusted write speed, which is a decrease in write speed, would be achieved by performing the over provisioning].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dalmatov in Horn in view of Jin in view of Zhao, because it continuously monitoring the rate, the amount of memory allocated for logical space may be increased or decreased in order to tailor the wear rate so as to ensure the SSD lasts as long as intended while providing maximum performance during its lifetime [Paragraph 0026].
With regard to claim 3, Horn teaches for each of a plurality of over-provisioning increases [Fig 3; 408 and 410, Fig 4; Paragraphs 0022 and 0025] on the first physical storage device [150, Fig 1], determining a write amplification reduction resulting from the over-provisioning increase [Paragraphs 0023 – 0025; The write amplification an has an inverse relation with the over provisioning.  More space used for over provisioning decrease the write amplification more and where the less space used for over provisioning decreases write amplification less], 
wherein determining whether to increase over-provisioning [Fig 3; 408 and 410, Fig 4; Paragraphs 0022-0025] includes:
estimating an over-provisioning increase if the first portion is increased [150, Fig 1; 170, Fig 3; 410, Fig 4; Paragraph 0025; Performing compression increases the unused space of the first portion].
Dalmatov discloses determining the estimated decrease in write rate based on the estimated over-provisioning increase [Paragraphs 0022 and 0026; The more space over provisioned is related to a decrease in the write rate].
 With regard to claim 7, Horn teaches compressing data in the first portion [132 and 150, Fig 1; Fig 3; 402 and 404, Fig 4; Paragraph 0019 - 0021; The user data is first uncompressed before it is compressed dynamically as needed] to increase over provisioning [Figs 3 – 4; Paragraph 0025].
Jin teaches as a result of the decompression, allocating one or more sub-portions being used for over-provisioning to the first portion [Fig 20; Fig 22; The decompression process results in the area of memory that was not used for user data to be used for the decompressed data].
Zhao discloses the current write rate is a first current write rate determined at a first point in time, and wherein the method further comprises [818, Fig 8; Column 7, Lines 58 – 67; Column 8, Lines 1 – 5; The write speed is a rate at a first time that is used to determine to perform a compression operation].
However, Horn in view of Jin in view of Zhao may not specifically disclose the limitations of after compressing data in the first portion, determining a second current write rate for the physical storage device at a second point in time after the first point in time, determining whether to decrease over-provisioning for the physical storage device based on the current write rate, if it is determined to decrease the over-provisioning, decompressing data in the first portion.
Dalmatov discloses after compressing data in the first portion, determining a second current write rate for the physical storage device at a second point in time after the first point in time, determining whether to decrease over-provisioning for the physical storage device based on the current write rate, if it is determined to decrease the over-provisioning, decompressing data in the first portion [Paragraph 0026; The write rate is constantly monitored and if the write rate is too high the logical space is decreased/compressed to slow the write rate and increase over provisioning. Then at a second time if the write speed is too low the space is increased/decompressed which lowers the over provisioning and increase write speed as needed].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dalmatov in Horn in view of Jin in view of Zhao, because it continuously monitoring the rate, the amount of memory allocated for logical space may be increased or decreased in order to tailor the wear rate so as to ensure the SSD lasts as long as intended while providing maximum performance during its lifetime [Paragraph 0026].
Claims 9 – 10, 14, 16 – 17, and 20 are corresponding system and physical storage device claims of claims 2 – 3 and 7 and are thus rejected using the same prior art and similar reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136